2019 WI 28

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP1523-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        John F. Koenig, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        John F. Koenig,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KOENIG
                           Reported at 361 Wis. 2d 16,859 N.W.2d 105
                                 PDC No:2015 WI 16 - Published

OPINION FILED:          March 21, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                           2019 WI 28
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2014AP1523-D


STATE OF WISCONSIN                              :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against John F. Koenig, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
             Complainant,                                          MAR 21, 2019
       v.                                                             Sheila T. Reiff
                                                                   Clerk of Supreme Court
John F. Koenig,

             Respondent.




       ATTORNEY reinstatement proceeding.              Reinstatement granted.


       ¶1    PER CURIAM.         We review the report and recommendation
of Referee Kim M. Peterson in favor of reinstating the license
of Attorney John F. Koenig to practice law in Wisconsin.                          After
careful review of the matter, we agree that Attorney Koenig's
license     should    be     reinstated.     Consistent        with     our    general

practice, we require Attorney Koenig to pay the full costs of
this    reinstatement         proceeding,    which      are    $3,646.23        as     of
December 5, 2018.
       ¶2    Attorney        Koenig   was   admitted      to    practice       law     in
Wisconsin     in     1997.      Effective    March     19,     2015,     this     court
                                                                          No.    2014AP1523-D



suspended Attorney Koenig's license to practice law for a period
of two years as discipline for his professional misconduct.                                    In

re   Disciplinary       Proceedings        Against        Koenig,     2015 WI 16,     361
Wis. 2d 16,      859 N.W.2d 105.              The     misconduct        consisted         of
Attorney Koenig's embezzling funds from his law firm.
      ¶3     Attorney Koenig filed a petition for the reinstatement
of his license on April 5, 2018.                         An evidentiary hearing was
held on October 5, 2018.                   On November 20, 2018, the referee
issued her report and recommendation.                         The referee found that
Attorney Koenig had not practiced law during the period of his
suspension;      had    complied          with    the     terms      of    the       order     of
suspension;      that    his    conduct          since    the   suspension           has     been

exemplary and above reproach; that he has a proper understanding
of   an    attitude     towards      the    standards         that   are     imposed         upon
members     of   the    bar    and    will       act     in   conformity         with      those
standards; and that he can be safely recommended to the legal
profession, the courts, and the public as a person fit to be
consulted by others and to represent them and otherwise act in
matters of trust and confidence and in general to aid in the
administration of justice as a member of the bar and as an
officer of the courts.               The referee also found that Attorney
Koenig's proposed use of his license, if it is reinstated, is to
engage in the general practice of law representing the elderly;
that during the period of his suspension, he has worked as a

technical     sales     manager      at    Morgan        Corporation      in     Janesville,
Wisconsin; and that he has made restitution to or settled all
claims of all persons injured or harmed by his misconduct.                                    The
                                             2
                                                                      No.    2014AP1523-D



referee noted that Attorney Koenig had failed to comply with the
requirements of SCR 22.29(4)(d) because he had not yet completed
60 hours of approved continuing legal education (CLE) credits.
On December 13, 2018, the Board of Bar Examiners reported that
Attorney    Koenig       had   completed    all    necessary       credits     and    was
currently in compliance with CLE requirements.
      ¶4    The referee concluded that Attorney Koenig had proven,
by   clear and convincing          evidence, that         he    has    satisfied the
requirements       for    reinstatement.          The    referee      noted    that   in
support of his petition for reinstatement, Attorney Koenig had
his pastor, his current employer, and his proposed new employer
testify on his behalf at the evidentiary hearing.                             A family

friend     also    testified.        The       referee     noted      all     witnesses
presented by Attorney Koenig testified that he was a good person
who acted appropriately and whose conduct was without reproach.
Attorney    Koenig's      new    employer      stated    that    he    was    convinced
Attorney Koenig had changed his ways and that he will be able to
be   trusted      with   the    firm's   clients.         In    addition,      the    new

employer said that some ground rules would be followed to ensure
that Attorney Koenig does not have the ability to misappropriate
funds while working for the firm.
      ¶5    The referee said Attorney Koenig expressed appropriate
remorse for his past conduct, has examined his shortcomings, and
has made efforts to minimize those character traits that might
have led to his prior misconduct.                   The referee said she was
confident the events of the past years have had an impact on
Attorney Koenig so that he will proceed forward in the practice
                                           3
                                                                No.    2014AP1523-D



of   law   with   an appropriate    respect and understanding              of the
ethical    standards    imposed   upon      an   attorney's     conduct.        The
referee also noted that the Office of Lawyer Regulation had no
objection to Attorney Koenig's reinstatement, conditioned on his
completion of the appropriate educational requirements, which he
has now done.        The referee recommended that Attorney Koenig be
ordered to pay the full costs of this reinstatement proceeding.
      ¶6    After consideration of the matter, we conclude that
Attorney    Koenig    has   satisfied    the     requirements    set    forth    in
SCR 22.31(1) and SCR 22.29(4)(a)-(4m), and that his license to
practice law in Wisconsin should be reinstated.
      ¶7    IT IS ORDERED that the petition for reinstatement of

the license of John F. Koenig to practice law in Wisconsin is
granted, effective the date of this order.
      ¶8    IT IS FURTHER ORDERED that, within 60 days of the date
of this order, John F. Koenig shall pay to the Office of Lawyer
Regulation the costs of this proceeding, which are $3,646.23 as
of December 5, 2018.        If the costs are not paid within the time

specified and John F. Koenig has not negotiated a resolution as
to the payment of costs over time with the Office of Lawyer
Regulation, the Office of Lawyer Regulation is authorized to
move this court for a further suspension of the license of John
F. Koenig to practice law in Wisconsin.




                                        4
    No.   2014AP1523-D




1